Citation Nr: 0504125	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  01-00 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for residuals 
of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1950 to February 1953.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  A hearing before a hearing 
officer at the RO was conducted in June 2001.  The Board 
undertook additional development of the veteran's claim in 
April 2003, and in November 2003 remanded the case for 
additional development and RO initial review.


FINDING OF FACT

The veteran's service-connected lumbar spine injury residuals 
are manifested by complaints of pain, and clinical findings 
consistent with severe limitation of motion; pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy or intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months is not shown; 
and an exceptional or unusual disability picture is not 
presented.


CONCLUSION OF LAW

A rating in excess of 50 percent is not warranted for the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes) 5242, 5243 (effective September 26, 
2003) and 5293 (effective prior to and from September 23, 
2002).







REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Well-groundedness is not an issue.  The veteran was notified 
why his claim (for a rating in excess of 20 percent) was 
denied in the May 2000 rating decision and in an October 2000 
statement of the case (SOC).  In August 2001 the RO increased 
the rating to 40 percent; and a rating decision in October 
2004 increased it to 50 percent.  A RO letter in March 2004, 
while not specifically mentioning "VCAA," informed the 
veteran of what evidence was needed to substantiate his claim 
and of his and VA's respective responsibilities in claims 
development.  While the letter advised him that he should 
submit additional evidence in support of his claim within 60 
days, everything (including VA treatment records and an 
examination report) associated with the record to date 
(almost a year later) has been accepted for the record, and 
considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously was not possible prior to enactment of the 
VCAA.  The RO has kept the veteran regularly apprised of 
everything the VCAA requires, and he has had more than ample 
opportunity to respond/supplement the record.  He is not 
prejudiced by any notice timing defect.

As to notice content, the letter advised the veteran what 
type of evidence was needed (and by inference that he should 
submit such evidence -everything you've got).  A supplemental 
SOC (SSOC), at page 4, asked him to "provide any evidence in 
[his] possession" related to his claim.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  He has been afforded VA 
examinations, most recently in September 2004.  He was 
notified of recent regulatory changes to the criteria for 
rating disabilities of the spine.  He has not identified any 
pertinent records outstanding.  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Basis

An August 1987 private outpatient treatment record includes a 
diagnosis of lumbar strain.  

On VA orthopedic examination in May 1994 history of injury to 
the lumbar spine with a possible compressed fracture but with 
a reasonably full range of motion was diagnosed.  

On August 1995 VA orthopedic examination the diagnoses 
included history of lumbar strain and early lumbar 
spondylosis.  

On VA orthopedic examination in April 1998 lumbar spondylosis 
was diagnosed.  X-rays showed osteoporosis with minimal 
anterior bony spur of L4 and L5.  

VA progress notes dated in May and November 1998 show 
diagnoses of degenerative joint disease and chronic back 
pain.  

On September 2000 VA orthopedic examination the veteran 
complained of non-radiating back pain.  Pain was noted on all 
range of motion tests.  There was no muscle spasm.  The 
diagnosis was history of low back injury with some loss of 
motion and chronic low back pain.  A VA X-ray report, also 
dated in September 2000, revealed no sign of lumbar spine 
disc disease.  

The veteran testified before a VA local hearing officer in 
June 2001 that he had constant back pain.  See page 2 of 
hearing transcript.  

On June 2001 VA orthopedic examination the veteran denied 
leg, gluteal, or hip pain.  The examiner opined [without the 
benefit of X-ray studies] that the veteran had multilevel 
degenerative joint and disc disease manifested by very poor 
trunk mobility and also manifested by a severe (3+ out of a 
possible 4+) kyphos deformity of the upper thoracic spine.  
Chronic low intensity low back pain secondary to lumbosacral 
strain was diagnosed.  X-rays of the lumbosacral spine were 
interpreted as unremarkable.  

VA MRI (magnetic resonance imaging) in July 2001 showed 
multilevel degenerative disc disease.

In a lay statement from the veteran's wife received in May 
2004 she stated the veteran suffered from constant dull pain 
in his lower back.  

On September 2004 VA neurologic examination, pain, with no 
radiating, was noted in the central part of the lumbar spine.  
The veteran used a cane to steady his gait, and reported no 
increased limitations from flare-ups or repetitive motion.  
No bowel or bladder continence was reported.  He reported no 
incapacitating episodes in the last year.  Examination showed 
he walked with a normal gait, using a cane.  There was no 
lumbar spine tenderness on palpation.  Flexion was to 70 
degrees, with mild pain.  Extension and bilateral lateral 
flexion were to 20 degrees, each with pain.  Bilateral 
rotation was to 30 degrees, without pain.  The veteran could 
barely stand on his heels and toes to walk.  Negative 
straight leg signs were reported.  Knee and ankle reflexes 
were 1+.  The diagnosis was multiple level lumbosacral 
degenerative joint disease with chronic pain and decreased 
range of motion of the lumbar spine.  The examiner noted that 
he was unable to provide a diagnosis of sciatic neuropathy.  
Neither leg radiation nor loss of sensation to the 
extremities was evident.  




Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The RO has rated the veteran's service-connected low back 
disability 50 percent under Code 5242 (degenerative arthritis 
of the spine), apparently (according to the rating 
provisions) based on a finding that forward flexion was 
limited to 30 degrees or less), and a further finding that an 
additional 10 percent was warranted for deformity of a 
vertebral body (the Board notes incidentally that while the 
prior Code 5285 provided for such additional 10 percent, the 
new Code 5242, nor Code 5235, does not provide additional 
rating for vertebral body deformity) .  See October 2004 
rating decision.  The previous Code 5292 provided that severe 
limitation of motion of the lumbar spine warrants the 
maximum, 40 percent, rating.  

Although higher ratings are provided under Codes 5242, 5286 
and 5289 for ankylosis of the spine, ankylosis is not shown.  
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

38 C.F.R. § 4.71a, Code 5293 (in effect prior to September 
23, 2002) provided a 40 percent rating for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provides that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  The revised Code 5293 provides 
that:  an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  Note 
(3) provides:  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The criteria for rating disabilities of the spine, were again 
revised effective September 26, 2003.  The current criteria 
provide that degenerative arthritis of the spine (Code 5242) 
is evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating requires 
unfavorable ankylosis of the entire spine.

The revised criteria effective September 26, 2003 include 
Code 5243, which provides that intervertebral disc syndrome 
is evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a.  The Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes provides that:  
an evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  Weakness is 
also as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. § 4.40.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59.  The Court held that a diagnostic code based 
on limitation of motion of a joint did not subsume 38 C.F.R. 
§ 4.40 and that 38 C.F.R. § 4.14, which prohibits rating the 
same disability under different diagnoses, did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Analysis

To warrant the next higher, 60 percent, rating under the pre-
September 23, 2002 Code 5293 criteria, pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and little intermittent 
relief had to be shown.  The medical record does not show 
such a level of disability.  On September 2004 VA examination 
the examiner opined that he was unable to provide a diagnosis 
of sciatic neuropathy, adding that there was no radiation 
into the legs and no loss of sensation to the extremities.  

A rating in excess of 50 percent pursuant to the rating 
revisions in September 23, 2002 or September 26, 2003 (from 
the effective date(s) of the revisions) likewise is not 
warranted.  The medical evidence does not show incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months; in fact, on September 2004 VA neurologic 
examination the veteran denied any incapacitating episodes in 
the past year.  

Furthermore, the disability picture presented is neither 
exceptional or unusual so as to render impractical the 
application of the regular schedular standards, and require 
referral for extraschedular consideration 38 C.F.R. § 
3.321(b)(1).  There is no indication in the evidence (and it 
is not alleged) that the veteran's low back disability has 
required frequent hospitalizations or caused marked 
interference with employment.

The disability picture presented does not reflect symptoms or 
a symptom combination sufficient to satisfy or approximate 
the criteria for a higher rating under any applicable 
diagnostic code.  Consequently, the claim must be denied.



ORDER

A rating in excess of 50 percent for residuals of a low back 
injury is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


